BUCK, J.
(dissenting).
I dissent. I think that the instrument dated November 17, 1892, upon its face, and in connection with the subsequent conduct of the parties, shows that it was intended as a contract of agency. This view of the case is further confirmed by the instrument dated February 21, 1891. Notwithstanding the execution of this instrument, Roeller testified as follows:
“I settled for these goods. I mean to say that The Favorite Carriage Company exercised its. right and option to sell these goods to me at the time when they took the settlement for them on August 19, 1893.”
Thus it will be observed that he testifies that the option was exercised by the company about six months before he signed a written statement that it had never exercised such option under the former agreement, Exhibit A; and when the latter agreement was shown him he testified that he never saw it, and did not know anything about it. This is the order or agreement given by Roeller to plaintiff whereby he obtained the right to handle plaintiff’s vehicles for the year ending December 1, 1893. Very much of the evidence of this witness, who was the principal one for the defense, was contradicted by the testimony of others, especially upon the point as to whether the company had ever exercised its option or privilege to sell to M. Roeller & Co. the vehicles in controversy which remained on hand December 1, 1893, it being the contention of plaintiff that it never exercised such option. This matter was submitted to the jury for its determination without objection or exception, and by it found in favor of the plaintiff.
Referring again to the instrument dated November 17, 1892, I find that the promise of Roeller was to give the plaintiff his accom*296modation promissory note for the amount of goods on hand, if plaintiff desired it, which it must take up at maturity. It cannot he reasonably presumed or assumed that Roeller would give, or plaintiff accept, an accommodation note upon these conditions, if there had been a sale of the property in question. This note was not given in payment for property purchased, but the amount thereof was limited by the amount of goods which Roeller had on hand belonging to plaintiff. The evidence discloses the fact that Roeller did give accommodation notes, which were protected and paid by the plaintiff, and that as late as October, 1895, Roeller stated that he had not purchased the goods, that they were consigned to him, and that the notes were given purely as an accommodation to plaintiff. He never paid them himself, and the goods have never been returned to plaintiff. The two instruments must be read and construed together, so far as the terms are consistent with each other. The affidavits used as a basis for a motion for a new trial upon the grounds of newly-discovered evidence are insufficient for such purpose. I am of the opinion that the judgment should be affirmed.